Order entered July 1, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00184-CV

               IN THE INTEREST OF A.M.C. AND E.N.C., III, CHILDREN

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-21078

                                            ORDER
        Before the Court is appellant’s June 26, 2019 request to supplement the clerk’s record

with a copy of the Family Court Services Report. We GRANT the motion. We ORDER Felicia

Pitre, Dallas County District Clerk, to file, by July 10, 2019, a sealed supplemental clerk’s

record containing a copy of the Family Court Services Report in the possession of the 330th

Judicial District Court. We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Andrea Plumlee, Presiding Judge of the 330th Judicial District Court, Ms. Pitre, and

all parties.

        Also before the Court is appellant’s June 26, 2019 motion for an extension of time to file

his brief on the merits. We GRANT the motion and extend the time to July 29, 2019.

                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE